Judge CARPARELLI
dissenting.
I dissent because I conclude that claimant has not met his burden of proof.
I. Standard of Review and Burden of Proof
“Equal protection of the law requires the government to treat similarly situated persons in a like manner.” Buckley Powder Co. v. State, 70 P.3d 547, 561 (Colo.App.2002).
*1142When a statute treats some individuals differently and the basis of the differing treatment does not concern a suspect class or a fundamental right, we presume the General Assembly acted within its constitutional power despite the fact that, in practice, the statute results in some inequality. Therefore, such a “statutory discrimination will not be set aside if any state of facts reasonably may be conceived to justify it.” McGowan v. Maryland, 366 U.S. 420, 425-26, 81 S.Ct. 1101, 1105, 6 L.Ed.2d 393 (1961). Not only does a presumption of constitutionality apply to classifications analyzed under the rational basis test, but the challenging party also must overcome that presumption by proof beyond a reasonable doubt. Tassian v. People, 731 P.2d 672, 675 (Colo.1987).
To establish uneonstitutionality, the challenging party must show beyond a reasonable doubt that no conceivable set of facts leads to the conclusion the classification relates to- a legitimate governmental purpose and, thus, that it “arbitrarily singles out a group of persons for disparate treatment in comparison to other persons who are similarly situated.” Garhart ex rel. Tinsman v. Columbia/HealthONE, L.L.C., 95 P.3d 571, 583 (Colo.2004) (quoting Culver v. Ace Elec., 971 P.2d 641, 646 (Colo.1999)); see HealthONE v. Rodriguez, 50 P.3d 879 (Colo.2002). “If any conceivable set of facts would lead to the conclusion that a classification serves a legitimate purpose, a court must assume those facts exist.” Christie v. Coors Transp. Co., 933 P.2d 1330, 1333 (Colo.1997).
“[A] statute does not violate the equal protection guarantee because its classifications are imperfect.” Buckley Powder Co. v. State, supra, 70 P.3d at 562. Indeed, when social or economic legislation is at issue, the Equal Protection Clause allows state legislatures wide latitude, and “the Constitution presumes that even improvident decisions will eventually be rectified by the democratic processes.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 440, 105 S.Ct. 3249, 3254, 87 L.Ed.2d 313 (1985); see Evans v. Romer, 854 P.2d 1270 (Colo.1993). The supreme court has held that the state has a legitimate interest in fiscal solvency and in minimizing the cost of providing essential services. See State v. DeFoor, 824 P.2d 783, 790 (Colo.1992).
Administrative agencies do not have authority to pass on facial challenges to the constitutionality of statutes. Although a claimant may raise a facial challenge for the first time on review of an agency action where the constitutionality of a statute is at issue, the “proper forum is the district court where the party can seek a declaratory judgment.” Arapahoe Roofing & Sheet Metal, Inc. v. City & County of Denver, 831 P.2d 451, 454 (Colo.1992); see Colo. Ass’n of Pub. Employees v. Dep’t of Highways, 809 P.2d 988, 990 n. 1 (Colo.1991); Kinterknecht v. Indus. Comm’n, 175 Colo. 60, 485 P.2d 721 (1971); Celebrity Custom Builders v. Indus. Claim Appeals Office, 916 P.2d 539 (Colo. App.1995). A party who elects to present a facial challenge to the constitutionality of a statute by way of a declaratory judgment action in the district court has an opportunity to present evidence and argument to satisfy the burden of proof. In contrast, a party who presents a facial challenge for the first time on appeal from an agency decision forgoes that opportunity.
Here, the record contains only the following facts, to which the parties stipulated at the hearing: (1) claimant was performing his duties as an unpaid volunteer reserve police officer for the City in September 2001 when he was present at a shooting incident; (2) he filed a stress claim in 2003 alleging he experienced stress as a result of that incident; (3) he was sworn in as a temporary full-time patrol officer in October 2001; (4) the City chose not to deem volunteer police reserves to be employees; and (5) claimant was not an employee at the time of the shooting incident.
. II. Claimant Fails to Prove He is Similarly Situated
Claimant has the burden of proving that the 1977 amendment, Colo. Sess. Laws 1977, ch. 87, § 8-41-106 at 450, arbitrarily singles out police volunteers for disparate treatment from that of other similarly situated persons. See Indus. Claim Appeals Office v. Romero, 912 P.2d 62, 66 (Colo.1996); Lobb v. Indus. *1143Claim Appeals Office, 948 P.2d 115 (Colo.App.1997).
A. Regularly Employed Police and Volunteer Police
Claimant first contends that volunteer police officers are similarly situated to regularly employed police officers because they are subject to the same perils and risk their lives to protect the public. He contends that the two groups are virtually indistinguishable in that an individual on the street would not know the difference between a volunteer and a regularly employed police officer because volunteers and employees wear the same uniform, use the same equipment, have the same training, and are subject to identical risks.
However, because the record contains no evidence supporting these contentions, I cannot conclude that they are true. Not only is there no evidence that they are true in Florence, but, more important, there is no evidence that they are true throughout the state. Indeed, the possibility that these contentions are true in some localities and untrue in others might be a rational basis for the General Assembly to grant discretion to local governments to decide whether to provide police volunteers with the same workers’ compensation coverage as'is provided to regularly employed police.
Moreover, unlike the police volunteers, regularly employed police have an employment relationship with the government entity and, thus, are paid and have a legal obligation to perform the full scope of police duties. Still further, if we accept claimant’s argument, are we then to conclude that all volunteer workers who perform the same functions as regularly employed workers are being denied equal protection because they are not covered by the Act? Are we also to, conclude that parents who volunteer at schools are similarly situated to some who are regularly employed and, thus, are constitutionally entitled to coverage? These latter examples illustrate why claimant’s burden of proving he is similarly situated is not perfunctory and cannot be achieved without record support and proceedings that enable thorough exploration of the facts.
B. Other Volunteers and Police Volunteers
Claimant contends that volunteer police officers provide service to the community equal to that provided by volunteer firefighters. He also contends that volunteer police officers serve a vital function equal to that served by 'other volunteers provided coverage by the Workers’ Compensation Act, § 8-40-101, et seq., C.R.S.2005 (the Act). And he contends that police volunteers serve in exactly the same capacity as members of posses. ■
Once again, the record contains no evidence regarding the extent to which posses and emergency volunteers are used in the state and the typical scope of their duties, nor does it contain corresponding information regarding police volunteers. And, once again, without record support, I cannot conclude that claimant’s contentions regarding the equality of the functions are true in Florence or across the state.
Therefore, I first conclude that the record provides no support for claimant’s contention that he is similarly situated to others for whom the Act mandates coverage and, thus, claimant has failed to satisfy this aspect of his burden of proof.
Although I conclude that claimant has failed to prove that he, other regular employees, and volunteers referenced in the Act are similarly situated, because the majority has concluded otherwise, it is appropriate to address claimant’s other contentions.
III. Claimant Fails to Prove the Lack of a Rational Basis
Even if I assume that claimant is similarly situated, I cannot conclude beyond a reasonable doubt that the General Assembly’s grant of discretion to-local governments with regard to police volunteers arbitrarily singles out police volunteers for disparate treatment and serves no legitimate government purpose.
A. Governmental Purpose
The purpose of the Act is to assure the quick and efficient delivery of disability and medical benefits to injured workers at a rea*1144sonable cost to employers. Section 8-40-102(1), C.R.S.2005; see Colo. AFL-CIO v. Donlon, 914 P.2d 396, 402 (Colo.App.1995) (“The state has a legitimate interest in controlling the cost to employers of the workers’ compensation system.”).
The General Assembly amended the former § 8 — 41—106(l)(a)(I) in 1977, Colo. Sess. Laws 1977, ch. 87, § 8-41-106 at 450, and has since incorporated it into § 8-40-202(1)(a)(I)(A), C.R.S.2005. Before 1977, the definition of “employee” included regularly employed police, firefighters, sheriffs, deputy sheriffs, and posse members who provide law enforcement assistance to county sheriffs. It also included various volunteers who do not engage in law enforcement, such as volunteer firefighters, search and rescue volunteers, disaster volunteers, ambulance volunteers, and civil air patrol volunteers (emergency volunteers). It did not include police volunteers. When the option for local governments to provide coverage for police volunteers was added, the General Assembly declared it necessary for the immediate preservation of the public peace, health, and safety. Colo. Sess. Laws 1977, ch. 87, § 8-41-106 at 451.
Contrary to claimant’s contention, § 8-40-202(l)(a)(I)(A) does not deny workers’ compensation coverage to police volunteers. It only grants discretion to local governments to make that determination.
• Claimant contends that the purpose of all statutes is to protect the citizens of the state. He argues that the 1977 amendment does not serve this purpose because it simply transfers the care of injured police volunteers to other government agencies and, thus, causes the citizens of the state to bear the burden of their injuries and results in no financial savings to the citizens. I conclude that claimant’s general statement of the purpose of statutes does not provide a valid basis to determine whether a particular statute violates equal protection. In addition, I find no record support for this argument, and I am not persuaded beyond a reasonable doubt by its logic.
Claimant also contends that the purpose of the Act is to provide benefits to injured workers with the intent of returning them to the work force as productive citizens. However, there is no basis to conclude that the purpose of the Act is to provide benefits to injured volunteers with the intent of returning them to the volunteer force. Therefore, to the extent claimant’s argument is based on this premise, I -am not persuaded.
Claimant also asserts that a local government’s decision not to provide coverage for police volunteers would require volunteers to pay for their own care, may cause the volunteers to run out of money, may result in then-applying for government benefits, or may result in their failing to receive treatment. He argues that, as a result, the 1977 amendment does not serve the purpose of saving taxpayers the expense of compensating injured workers, At best, claimant is arguing that the purpose of the 1977 amendment is to save taxpayers the cost of disability benefits. The record contains no evidence to support these assertions.
Instead, I conclude that the purposes of the Act and the 1977 amendment are to assure the quick and efficient delivery of disability and medical benefits to injured workers, to do so at a reasonable cost to employers, and to preserve the public peace, health, and safety. Section 8-40-102(1); see Colo. Sess. Laws 1977, ch. 87, § 8-41-106 at 451; Colo. AFL-CIO v. Donlon, supra. In addition, the 1977 amendment plainly reveals the General Assembly’s desire to enable local governments to provide coverage for police volunteers should they choose to do so. It is claimant’s burden to prove beyond a reasonable doubt that there is no conceivable set of facts upon which the General Assembly’s grant of discretion to local governments with regard to police volunteers, but not with regard to regularly employed police and other volunteers, serves a legitimate governmental objective. I conclude that he has not met this burden.
B. Rational Basis
When the 1977 amendment was passed, local governments were already bearing the cost of coverage for those previously identified as employees under the Act. The record contains no proof that police volunteers are *1145similarly situated to emergency volunteers with regard to the cost of workers’ compensation insurance coverage. It contains no proof regarding the general availability of workers’ compensation insurance for police volunteers at the time of the 1977 amendment. Even if such insurance were available, the record contains no proof regarding whether it was available to any city for the asking or only under certain conditions, no proof regarding the cost of coverage, no proof that underwriters perceived the risks to which police volunteers were exposed to be similar to those to which emergency volunteers were exposed, and no proof regarding its cost in comparison to the cost for emergency volunteers and posses. See, e.g., Thomas J. DeMarino, Primer on Permanent Disability in the Colorado Workmen’s Compensation Law,-51 Den. U.L.Rev. 573, 574 n. 4 (1986)(from July 1,1975 to January 1,1979, 52,287 workers’ compensation claims were litigated and the State Compensation Insurance Fund paid $51,738,526 in benefits).
Indeed, claimant acknowledges that an argument can be made that the 1977 amendment allows local governments to save money, that there is “no doubt that when the legislature was drafting [the 1977 amendment] the intent was to allow small municipalities to hire volunteer police officers to serve the vital job of protecting [citizens] without incurring the expense of workers’ compensation insurance,” and that “there may be some minimal savings to the municipality itself.” He then argues that such minimal savings are contrary to the purpose of the Act, do not alleviate the taxpayers’ burden of paying for the care of injured police volunteers, and simply shift that burden to other governmental agencies. Thus, he concludes, the purpose of the Act has been thwarted.
The effect of this argument is to admit that the economic impact of the 1977' amendment on local governments serves a legitimate governmental purpose. Moreover, in my view, claimant’s argument poses social and economic questions that are within the province of the legislature, not this court.
Claimant also contends that “there is no rational basis why a regular police officer should receive workers’ compensation benefits while a volunteer police officer does not.” He argues that there is no conceivable reason (1) to “exclude volunteer police officers over regular officers if they in essence have the identical job”; (2) to provide coverage to volunteer firefighters and not to volunteer police officers; (3) to exclude volunteer police officers “when other obvious volunteer groups are not excluded”; (4) to provide coverage to a volunteer police officer receiving training to become a police officer, but not to other volunteer police officers; and (5) to provide coverage to members of a posse but not to volunteer police officers. Each of these arguments asserts that there is no reason to deny coverage to police yolunteers. None of them assert that there is no conceivable set of facts upon which the General Assembly’s grant of discretion to local governments with regard to police volunteers could serve a legitimate governmental objective. If anything, these arguments challenge the City’s application of the 1977 amendment, not the amendment itself.
To the extent this aspect of claimant’s argument can be construed as a challenge to the 1977 amendment on its face, the record contains no proof about the extent to which local governments in the state use police volunteers and emergency volunteers, the scope of the duties local governments assign to police volunteers and emergency volunteers, or each local government’s need to motivate citizens to volunteer to serve as police volunteers and emergency volunteers. In short, claimant has not proved beyond a reasonable doubt that the 1977 amendment arbitrarily singles out police volunteers and that there is no conceivable set of facts that would lead to the conclusion that the grant of discretion to local governments with regard to police volunteers serves a legitimate governmental purpose.
C. Romero
Unlike the majority, I conclude that Industrial Claim Appeals Office v. Romero, supra, does not compel the conclusion that § 8-40-202(l)(a)(I)(A) violates equal protection.
The provision at issue in Romero eliminated the benefits of totally disabled workers *1146who were age sixty-five and older. The supreme court held that “discrimination against persons age sixty-five and older who are permanently and totally disabled from a work-related injury is not rationally related to the asserted purpose of preventing dupli-cative benefits.” Indus. Claim Appeals Office v. Romero, supra, 912 P.2d at 68-69. In contrast, the provision here did not eliminate benefits. Instead, it expanded the Act to permit local governments to provide benefits for a new class of recipients.
Moreover, the differing treatment here is not based on age. Instead, if police volunteers are compared to regularly employed police officers, the differing treatment could conceivably be based on the difference in employment status. If they are compared to emergency volunteers and posses, it could conceivably be based on the difference in the work performed, the city’s need for such volunteers, or the cost of providing coverage based on the differing work.
Consequently, I conclude that claimant has not shown that the General Assembly’s grant of discretion to local governments regarding police volunteers violates the right to equal protection.
IV. Claimant Failed to Raise Constitutionality As Applied
At best, claimant states a challenge to the City’s decision not to provide coverage to police volunteers and, thus, to its application of the 1977 amendment.
Although administrative agencies do not have authority to pass on facial challenges to the constitutionality of statutes, they have authority to determine whether an otherwise constitutional statute has been unconstitutionally applied. Horrell v. Dep’t of Admin., 861 P.2d 1194 (Colo.1993).
Because claimant did not raise this issue before the administrative law judge, I would decline to consider it.
I would affirm the Panel’s order.